Appeal from an order of the Family Court of St. Lawrence County, entered November 20, 1975, insofar as it changes the prior visitation rights of the appellant by making them more restrictive. There was sufficient testimony before the court, together with prior protective orders issued by Family Court, to justify restricting the visitation rights of the appellant father as recommended by the Law Guardian. Order affirmed, without costs. Koreman, P. J., Greenblott, Kane, Larkin and Herlihy, JJ., concur.